DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.

Response to Amendment
Applicant's amendments to the claims, filed 12 April 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 15, and 20.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn and claims 1, 3, 5-7, 9, 10, 12-15, 17, 19, and 20, as further amended by Examiner’s Amendment, are allowed.

Response to Arguments
Applicant’s arguments, see pages 9-14 of the Applicant’s Remarks, filed 12 April 2021, with respect to the rejection of claims 1, 3, 5-7, 9-10, 12-15, 17, and 19-20 under 35 U.S.C 103 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5-7, 9-10, 12-15, 17, and 19-20 has been withdrawn. 
Applicant’s further arguments concerning alleged use of Official Notice are unpersuasive, because the Examiner did not take Official Notice and the arguments are moot, because the claims are allowed.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Wesley L. Austin on 29 April 2021.

The application has been amended as follows: 

1. 	(Currently Amended) A computing device for investigating a lighting load,            comprising: 
a processor; 

instructions stored in memory, the instructions being executable to: 
request load driving data corresponding to a lighting load that is driven by
an electronic device, wherein the electronic device drives the lighting load and obtains the load driving data in response to the request for the load driving data, wherein the electronic device is one of the group consisting of a light switch and a dimmer; 
receive, from the electronic device over a network, the load driving data,
wherein the load driving data comprises waveform data, a power rating and a phase margin of the lighting load captured by the electronic device in response to the request for the load driving data; 
receive, from a fault detector of the electronic device, a number of fault
conditions; 
obtain load characterization data based on the 
and from comparing the load driving data to load information on a load information database to determine if the lighting load is a known load type; 
evaluate compatibility of the lighting load and the electronic device,
wherein evaluating compatibility comprises determining whether the lighting load is compatible with the electronic device based on the waveform data captured by the electronic device and based on the number of fault conditions, and determining whether the lighting 
adjust driving of the lighting load more efficiently by the electronic device
by using the evaluating compatibility of the lighting load and the electronic device; and 
store the load driving data, the load characterization data and load
compatibility data in the load information database to update a load entry in the load information database for the lighting load, wherein updating the load entry in the load information database comprises sharing the load information stored on the load information database with another device via the network.

15. 	(Currently Amended) A method for investigating a lighting load by a computing device, comprising: 
requesting load driving data corresponding to a lighting load that is driven
by an electronic device, wherein the electronic device drives the lighting load and obtains the load driving data in response to the request for the load driving data, wherein the electronic device is one of the group consisting of a light switch and a dimmer; 
receiving, from the electronic device over a network, the load driving data,
wherein the load driving data comprises waveform data, a power rating and a phase margin of the lighting load captured by the 
receiving, from a fault detector of the electronic device, a number of fault
conditions; 
obtaining load characterization data based on the 
conditions and from comparing the load driving data to load information on a load information database to determine if the lighting load is a known load type; 
evaluating compatibility of the lighting load and the electronic device,
wherein evaluating compatibility comprises determining whether the lighting load is compatible with the electronic device based on the waveform data captured by the electronic device and based on the number of fault conditions, and determining whether the lighting load is being driven efficiently by comparing the power rating and the phase margin of the lighting load to other load types in the load information database; 
adjusting driving of the lighting load more efficiently by the electronic
device by using the evaluating compatibility of the lighting load and the electronic device; and 
storing the load driving data, the load characterization data and load
compatibility data in the load information database to update a load entry in the load information database for the lighting load, wherein updating the load entry in the load information database comprises 

20. 	(Currently Amended) A non-transitory tangible computer-readable medium for investigating a lighting load, the computer-readable medium comprising executable instructions for: 
requesting load driving data corresponding to a lighting load that is driven
by an electronic device, wherein the electronic device drives the lighting load and obtains the load driving data in response to the request for the load driving data, wherein the electronic device is one of the group consisting of a light switch and a dimmer; 
receiving, from the electronic device over a network, the load driving data,
wherein the load driving data comprises waveform data, a power rating and a phase margin of the lighting load captured by the electronic device in response to the request for the load driving data; 
receiving, from a fault detector of the electronic device, a number of fault
conditions; 
obtaining load characterization data based on the 
conditions and from comparing the load driving data to load information on a load information database to determine if the lighting load is a known load type; 
evaluating compatibility of the lighting load and the electronic device,

adjusting driving of the lighting load more efficiently by the electronic
device by using the evaluating compatibility of the lighting load and the electronic device; and 
storing the load driving data, the load characterization data and load
compatibility data in the load information database to update a load entry in the load information database for the lighting load, wherein updating the load entry in the load information database comprises sharing the load information stored on the load information database with another device via the network.

The remaining claims are as presented in the claim set of 12 April 2021.

Allowable Subject Matter
Claims 1, 3, 5-7, 9, 10, 12-15, 17, 19, and 20 are allowed.
Claims 1, 15, and 20 are allowed on the basis of the limitations “receive, from a fault detector of the electronic device, a number of fault conditions; obtain load 
Chung et al. (US PGPub 20140265913) teaches evaluating compatibility of LED lamps with thyristor circuits, which are part of a TRIAC-based light dimmer.  However, Chung does not teach evaluating compatibility based on a number of fault conditions received from a fault detector.
Cheah et al. (US PGPub 20070268254) teaches comparing measured impedance to impedance values stored in a table to determine if a light source is an “allowable LED,” which can be interpreted as evaluating compatibility, but Cheah does not teach evaluating compatibility based on a number of fault conditions received from a fault detector.
Jelaca (US PGPub 20150237695) teaches that different states of a dimmer may be used to adapt operation of a driver circuit to enable power efficient operation of a light bulb assembly.  This suggests evaluating compatibility/efficiency and adjusting driving of the lighting load more efficiently using the evaluated computability.  However, 
Russell et al. (US PGPub 20130057247) discloses fault detection circuity for detecting a number of fault conditions.  However, Russell does not teach evaluating compatibility based on the number of fault conditions.
Sumi et al. (US PGPub 20120235574) teaches setting a minimum number of failed LEDS in a lighting apparatus to raise an alert.  However, Sumi does not teach evaluating compatibility between a lighting load and a dimmer or a light switch based on this number of failed LEDS.
Ortmeyer (US PGPub 20020117976) discloses a fault counter that counts the number of times a ballast for a gas discharge lamp has had a fault and uses that information to modify the start-up characteristics of the ballast.  However, Ortmeyer does not teach evaluating compatibility between a lighting load and a dimmer or a light switch based on this fault counter.
Claims 3, 5-7, 9, 10, 12-14, 17, and 19 each depend on one of claims 1 and 15 and are allowed for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862